Citation Nr: 0819941	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-19 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a left knee 
disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to August 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claim of entitlement to service 
connection for a neck disability and a left knee disability.

The Board also notes that the veteran requested a hearing in 
his substantive appeal dated May 2006.  The request for a 
hearing was withdrawn in a letter dated June 2006.  
Therefore, no additional action in this regard is required.  
See 38 C.F.R. § 20.704(e) (2007).

The issue of service connection for a left knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Competent evidence of a nexus between a neck disability and 
active military service is not of record.


CONCLUSION OF LAW

A neck disability was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis 

The veteran contends that he injured his neck in a car 
accident while in service and that this injury resulted in 
his current disability.  The veteran currently has cervical 
spondylosis with intermittent neck pain.  

Service treatment records show that the veteran was in a car 
accident in January 1978 and sustained a neck injury.  The 
impression was flexion extension injury.  On follow up visit 
in February 1978, it appears as though neck pain was noted.  
However, the treatment reports thereafter show no additional 
complaints or treatment regarding the veteran's neck.  In 
addition, the veteran's separation examination report dated 
in July 1978 shows that his neck was normal.  

Post service the record is silent with regard to a cervical 
spine disorder until approximately 1994, many years after 
service.  The private treatment records show moderate 
stenosis of the spinal canal and a normal cervical spine.  
Not one of the reports however references service or any 
event of service.  Moreover, to the extent that the veteran 
asserts that his cervical spine disorder has continued to be 
symptomatic since service, the Board notes that the prolonged 
period without complaint or treatment is a factor that weighs 
against his assertion.  

Finally, the veteran was afforded a VA examination in May 
2006.  The examiner noted cervical spondylosis with 
intermittent neck pain.  The examiner stated that while the 
veteran sustained a cervical strain from a motor vehicle 
accident while in service, there is no correlation or medical 
evidence that supports a one-time incident causing his 
present neck pain secondary to his disc herniation.  The 
examiner stated that his current neck problem is likely the 
result of repetitive straining or movement of his neck.

Without competent and credible evidence to substantiate his 
assertions, the veteran's claim must be denied.  The veteran 
is not competent to attribute his current neck disability to 
service or any event of service.  In this case, there are no 
medical opinions linking the veteran's neck disability to 
service, and an examiner, who examined the veteran's claims 
file, reviewed the veteran's medical history, and examined 
him, affirmatively states that the veteran's neck disability 
is not related to his service.  

The Board finds that a preponderance of the evidence weighs 
against the veteran's claim and there is no doubt to resolve.  
The claim for entitlement to service connection for a neck 
disability is denied.

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) that VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in June 2005.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate a claim for service connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter June 2005 stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any medical records or evidence in his possession that 
pertained to the claims.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability in a May 2006 letter.  

Notwithstanding this belated Dingess notice, the Board finds 
that because a preponderance of the evidence is against the 
claim, any questions as to the appropriate disability rating 
and effective date to be assigned is rendered moot.  The 
veteran has not been prejudiced in this regard.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records and treatment records.  The veteran was given 
a VA examination in connection with his claim as well.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim and the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a neck disability is 
denied.


REMAND

The veteran contends that his left knee disability is due to 
a left knee injury incurred in service.  The veteran's 
service treatment records show that he struck his left knee 
on concrete in July 1977 and had pain for two weeks and then 
experienced chronic pain throughout his service.  Service 
treatment records from September 1977 show that the veteran 
had bipartite patella.  June 1978 treatment records show 
recurrent swelling in the left knee.  Knee problems were 
noted on the veteran's separation examination as well. 

Post service, the veteran received a VA examination in May 
2006.  At that time, the veteran reported that he underwent 
left knee surgery for a torn meniscus repair in 1992.  The VA 
examination however primarily focuses on the veteran's 
cervical spine disability.  No pertinent left knee diagnosis 
was rendered and the VA examiner did not address whether the 
veteran's knee disability began in service or is in any way 
related to service.  Thus, additional development is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding medical 
records or VA treatment records, which 
address treatment for the veteran's 
left knee disability, including the 
above-referenced 1992 medical reports.  
If no additional records are available, 
documentation of such should be noted 
in the claims file and the veteran 
should be afforded an opportunity to 
submit evidence in support of his 
claim.

2.  Schedule the veteran for a VA 
examination to determine whether his 
current left knee disability is related 
to his service.  The claims file and a 
copy of this Remand must be made 
available to and reviewed by the 
examiner.  The examiner should note 
that such review was accomplished.  The 
examiner should also address whether it 
is at least as likely as not, i.e., is 
there a 50/50 percent probability, that 
the veteran's current left knee 
disorder is causally related to his 
military service.  

A complete rationale must be provided 
for any opinion offered.  If the VA 
examiner concludes that an opinion 
cannot be offered without engaging in 
speculation then she/he should indicate 
this. 

3.  Thereafter, readjudicate the issue 
on appeal based on a review of the 
entire evidentiary record.  If the 
desired benefit is not granted, a 
supplemental statement of the case 
which addresses all of the evidence 
obtained should be furnished to the 
veteran and his representative.  The 
case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


